Citation Nr: 1627300	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-27 290	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned the Veteran an initial 30 percent disability compensation rating.  The Veteran challenged this rating in a March 2014 Notice of Disagreement (NOD).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's PTSD is exhibited by occupational and social impairment with occasional decrease and work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent have not been approximately met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, a February 2014 letter satisfied the duty to notify provisions with regard to service connection.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, part of VA's duty to assist includes the procurement of, or the provision of assistance to the claimant in the procurement of service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and personnel records have been collected.  However, at the Veteran's February 2014 VA examination the Veteran indicated that he has never sought mental health treatment, aside from an unsuccessful attempt to start marriage counseling, which his wife had refused to attend.  Accordingly, VA has satisfied the duty to assist with regard to the procurement of all relevant outstanding records.

In February 2014, VA conducted an examination of the Veteran assessing him for PTSD.  This examination was based on a thorough examination that included the Veteran's statements, a description of the Veteran's PTSD stressors and pertinent medical, social, marital, and family history, a complete review of the claims file.  The Board finds that this examination adequately assisted the Veteran; the Board finds this examination report reflects the current severity of his PTSD symptoms and, thus, is adequate to determine the rating warranted for this disability.

II. Standards Governing Evidentiary Analysis

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.

Moreover, to adjudicate a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Below Part III outlines the legal criteria that apply to claims for increased ratings, and in particular to mental health disorders and applies the aforementioned evidentiary principles to the record of this case.  

III. General Rules for Adjudicating Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Additionally, the Board has a duty to consider all claims reasonably raised by the record and to assign the diagnostic code most favorable to the Veteran, and accordingly must consider all relevant diagnostic codes, not just the diagnostic code currently assigned to the Veteran.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 228 (1993).  

Below Part A discusses the criteria of various ratings for mental health disorder, and their application to the Veteran's PTSD.  Part B discusses extraschedular considerations for the Veteran's anxiety disorder.  Finally, Part C explains why a Total Disability Rating Based on Individual Unemployability (TDIU) under 38 C.F.R. § 4.16(a) is not for consideration in this case.

A. Rules Governing the Rating of Mental Health Disorders

The Veteran's PTSD is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Because the Veteran is seeking a rating higher than his currently assigned 30 percent rating, the criteria for a 0 and a 10 percent rating under Diagnostic Code 9411 are not relevant and will not be discussed.

First, a 30 percent evaluation requires occupational and social impairment "with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks"-although generally functioning satisfactorily-with routine behavior, self-care, and maintaining normal conversation, due to such symptoms as: (1) depressed mood; (2) anxiety; (3) suspiciousness; (4) panic attacks that occur either weekly or less often; (5) chronic sleep impairment; and (6) mild memory loss manifested by forgetting details such as names, directions, and recent events.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

Second, a 50 percent evaluation requires occupational and social impairment "with reduced reliability and productivity due to such symptoms as": (1) flattened affect; (2) circumstantial, circumlocutory, or stereotyped speech; (3) panic attacks more than once a week; (4) difficulty in understanding complex commands; (5) impairment of short-and long-term memory as demonstrated by retention of only highly learned material or forgetting to complete tasks; (6) impaired judgment; (7) impaired abstract thinking; (8) disturbances of motivation and mood; and (9), difficulty in establishing and maintaining effective work and social relationships.  Id.

Third, a 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  Id. 

Finally, a 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.

The above listed symptoms associated with the 30, 50, 70, and 100 percent ratings are not an exhaustive list of symptoms the Veteran must have or must exhibit; rather they are examples of symptoms that could cause the level of occupational and social impairment contemplated by each rating level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  As such, the Board need not find all or even some of the listed symptoms to assign any of the above ratings.  Id.  Instead, the Board must examine the symptoms of the Veteran, determine whether they are of the kind that are enumerated in the disability rating level, and if so, determine whether those symptoms result in the level of occupational and social impairment described by that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In doing so the Board may examine the severity, frequency, and duration of the Veteran's symptoms, and determine the similarity they bear to the specific rating levels listed in 38 C.F.R. § 4.130.  See id.

1. Evidence and Analysis

As described above the Veteran was provided a VA examination in February 2014. The VA examiner took a detailed statement from the Veteran regarding his in-service stressors while serving as a rifleman in Vietnam.  As detailed by the Veteran's personnel records the Veteran participated in several operations against "communists insurgents" in the Republic of Vietnam during the course of his service, and completed a counter-guerilla training clinic in February 1967.  He was also awarded the National Defense Service Medal, Vietnam Service Medal with one star and the Vietnam Campaign Medal with device.  During the Veteran's service he witnessed the death or serious injury of several of his fellow servicemen.

In terms of the pre-and post-service history reported by the Veteran reported that he had been married twice, separating from his first wife after twenty-six years because they had realized they "couldn't stand each other."  He had three children from this marriage and reports that he has a good relationship with his children as well as his twelve grandchildren.  He eventually remarried in 2005 after living with his current wife for a few years.  At the examination he described their relationship as "very good."  The Veteran reported a "great" relationship with the rest of his family, and explained that they come to visit often.  However, the Veteran disclosed that he has very few friends of his own other than his wife and their mutual friends. 

In his free time the Veteran said that he enjoys spending time with family, doing maintenance on his home, and riding motorcycles with his wife and their friends.  He also reported liking to "putter and tinker."  As for pre and post service educational and occupational history, the Veteran reported graduating from high school with average grades, and attempting college twice post-service.  He reports that he attended college the first time because he was publicly scorned after he came back from Vietnam and the second time was night school.  He discontinued due to lack of interest but he not sure why he lost interest.  Post-service employment history as reported by the Veteran includes work at a furniture store, which he discontinued due to politics, and work for a building company.  The Veteran then began a 40 year career as truck driver, retiring in July 2012.  The Veteran stated that he had always wanted to be a truck driver and did not pursue this employment due to PTSD symptoms.  He reported the onset of anxiety attacks when he would attempt to relax and sleep.  However, the Veteran reported that he had no mental health treatment; he had only sought mental health treatment once for marriage counseling, but the Veteran's wife refused to attend.

Symptoms noted by the VA examiner included: (1) intense or prolonged psychological distress at exposure to internal or external clues the symbolize or resemble an aspect of the traumatic in-service events; (2) avoidance of distressing memories, thoughts, and feelings associated with the in-service stressors; (3) avoidance of external reminders of those stressors that arouse such distressing memories, thoughts, and feelings; (4) persistent or exaggerated negative beliefs or expectations about oneself, others, or the world; (5) persistent distortive cognitions about the causes or circumstances of the traumatic events; (6) marked diminished interest in participation in significant activities; (7) feelings of estrangement or detachment from others; (8) irritable behavior and angry outbursts: (9) hypervigilance: (10) problems with concentration; and (11) sleep disturbance.  The examiner characterized the Veteran as exhibiting chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, and difficulty in establishing and maintaining effective work and social relationships.  However the examiner commented that the Veteran's PTSD was in the mild range, that the Veteran had denied occupational impairment due to PTSD, and that he did not appear to have much social impairment aside from having few friends of his own apart from those of his wife, and had satisfying relationships with his family.

As for behavioral observations, the examiner noted that the Veteran arrived on time, was well-dressed, neat and adequately groomed, had good eye contact, and had circumstantial thought processes but with thought content consistent with the topic at hand.  The Veteran's speech was pressured, detailed, and circumstantial.  The Veteran had a sunny affect consistent with a good mood, and was articulate in explaining his current circumstances.

With the Veteran's July 2014 formal appeal the Veteran indicated that he has difficulty following complex commands, has both short and long-term memory loss, experiences disturbances of motivation and mood, that he has no friends, and that he has a strained relationship with his wife.  Although the Veteran submitted a detailed lay statement describing his significant combat stressors during his military service in Vietnam, aside from the lay history reported the February 2014 VA examiner, there are no other lay statements of record regarding the Veteran's PTSD symptoms. 

The Board begins its analysis by first addressing the Veteran's lay statement regarding his PTSD symptoms.  As a preliminary matter the Board notes that the Veteran is competent to report that his mental health symptoms as well as any marital and social difficulties he may incur because his perception of these symptoms are within his ability to observe, and do not require any special type of medical expertise.  Moreover, the Veteran's opinion of his mental health status and the health of his marriage are inherently subjective and the product of his own internal thoughts and feelings; therefore, they are directly observable to him.

Although aware that the Veteran noted symtpoms such that his relationship with his spouse was strained in his July 2014 appeal, the Board finds that the examiner's report of symptoms a few month earlier in February 2014 to be the most probative on appeal as they were completed after a thorough review of the record.  Although the Board finds that the Veteran's statements are credible, the Board finds that the examiner's findings as a clinician are more probative as to the Veteran's overall social and occupational impairment.  The Veteran does not explain why his characterization of his own symptoms has changed in such a short time, indicate that his symptoms have worsened, fails to provide further information that the February 2014 VA examiner did not have, and contain almost no supportive details relative to the thorough history recorded by the February 2014 VA examiner.  For these reasons, the Board, again, finds that examiner's assessment more probative.

Addressing the rating criteria, the Board observes that although some of the PTSD symptoms noted by the February 2014 VA examiner could lead the Veteran to experience occupational and social impairment, and that some difficulty in establishing and maintaining work and social relationship was indicated by the examiner, the Veteran nonetheless did not report any occupational impairment even when asked about whether his PTSD symptoms impacted his decision to pursue a truck driving career.  Moreover it does not seem that he is experiencing any occupational impairment at this time.  Additionally, the Veteran reports that he "putters" around, completes maintenance work on his house in his free time, and only recently retired from his truck driving career of 40 years.  As such, any occupational impairment experienced by the Veteran does not rise to the level of impairment contemplated by the 50 percent rating level which requires "occupational and social impairment with reduced reliability and productivity."  Id. (emphasis added).  In this regard, the Board is cognizant that the representative has indicated that the examiner's finding that the Veteran had difficulty in establishing and maintaining effective work and social relationships is sufficient to warrant a 50 percent rating for the disability.  The examiner, however, found that the disability symptoms were "not severe enough  either to interfere with occupational and social functioning or to require continuous medication."  Considering overall impairment, the Board finds that the criteria for a higher rating than 30 percent are not met.

As for social impairment, notwithstanding the symptoms noted by the February 2014 VA examiner ,the Veteran reported that he has "very good" or "great" relationships with his wife, three children, and twelve grandchildren, with whom he reports spending a lot of time with.  While the Veteran reported that he has few friends of his own, he also reported a significant amount of time spent socializing with his and their mutual friends.  Although this may contrast somewhat with his pre-military experiences, spending time with his family, wife, and their mutual friends is indicative social capabilities.  Further, as discussed above, the symptoms listed at each rating level are examples of symptoms that could cause occupational and social impairment, not an exhaustive list, and the 30 percent rating criteria does contemplate some level of social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) (emphasis added).  

Finally, although the Veteran maintained that he cannot follow complex commands and suffers long term memory loss, the record reveals that he was able to articulately related a detailed history of in-service stressors, his educational and occupational history, and the Veteran endorsed a "lack of interest" in continuing school as opposed to any PTSD symptoms such as difficulty retaining only highly learned material due to long or short term memory loss.  Nor did the Veteran provide any information to the February 2014 VA examiner that would indicate that he experiences memory loss that significantly impacts his occupational, social, or family life.  Moreover, mild memory loss, chronic sleep impairment are contemplated examples of social and occupational impairment for the 30 percent rating criteria, and the Veteran exhibited that he was "generally functioning satisfactorily" with routine-self-care, behavior, because he was well-groomed and maintained normal eye contact with the VA examiner.  While the Board acknowledges that the Veteran was noted to have circumstantial speech, the examiner also noted that he explained his situation well, displayed a sunny affect, and that his though content remained consistent with the topic at hand.  Furthermore, there is no evidence to suggest that the Veteran has impaired judgment or disturbances in mood and motivation resulting in the reduced reliability and productivity contemplated by the 50 percent rating criteria, as indicated by the Veteran's current social network and extensive and consistent lifetime of work history as described above. 

Accordingly, the criteria for the 30 percent rating level most closely approximates the occupational and social impairment that is caused by the Veteran's service-connected PTSD and, as such the Veteran's PTSD is not entitled to a higher disability rating of 50 percent pursuant to 38 C.F.R. § 4.130 (2015).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2015).


B. Extraschedular Considerations

In addition to the schedular criteria already addressed, certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321(b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization." See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first step of the three-part inquiry set forth in Thun v. Peake, 22 Vet App 111 (2008), the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptoms of the Veteran's PTSD, and the established criteria found in the rating schedule for mental health disorders demonstrates that the schedular ratings for each disability reasonably describe his PTSD disability levels and symptoms.  Further, as indicated by 38 C.F.R. § 4.1 "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  The Board finds that such is the case here.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

C. TDIU

In adjudicating an increased rating claim, the Board may take jurisdiction over a claim of entitlement to a TDIU where the record indicates that the Veteran's service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  However, here there is nothing in the record to suggest that the Veteran's service-connected disabilities render him unemployable, and the Veteran has not asserted otherwise.  Accordingly, the Board finds that it does not have jurisdiction over that a TDIU claim as part of the Veteran's increased rating claim.



ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected PTSD is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


